Citation Nr: 0609864	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel



INTRODUCTION

The appellant had verified active service from August 1968 to 
May 1973.  Prior unverified service of 10 months, 5 days is 
also reflected by the evidence of record.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied a claim of entitlement to service 
connection for PTSD.

In his April 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant requested a hearing before a Travel 
Board.  A hearing was scheduled for him in February 2006, but 
he failed to report for the scheduled hearing.  Thus, the 
hearing request is considered to have been withdrawn.  
38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy.

2.  It is not possible to verify the occurrence or existence 
of an in-service stressor from the information provided by 
the appellant.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. §§ 1101 (3), 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  As part of this notice, VA is to specifically inform 
the claimant and the representative, if any, of which 
portion, if any, of the necessary evidence must be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant to submit any pertinent 
evidence in his possession.

The record reflects that, through various letters, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by the RO dated June 17, 2003.  In this letter, 
the RO specifically informed the appellant of the current 
status of his claim and of the evidence already of record in 
support of that claim.  The appellant was asked to inform the 
RO of any additional evidence or information which he thought 
would support his claim, so that the RO could attempt to 
obtain this additional evidence for him.  He was also asked 
to provide additional evidence to make verification of his 
in-service stressor by the RO possible.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The RO has obtained a copy of the appellant's VA medical 
records, and it does not appear from the record as 
though the appellant has sought private medical 
treatment elsewhere.  Neither he nor his representative 
has identified any additional evidence or information 
which could be obtained to substantiate the present 
claim and the Board is unaware of any other outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as 
amended by the Veterans Benefit Act of 2002, Pub. L. No. 107-
330, §401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error")."  
Id. at 121.

In the present case, the relevant issue was initially 
adjudicated by the RO in July 2003, after the initial VCAA 
letter was issued in June 2003.  Subsequently, additional 
notification, but no additional evidentiary development, was 
accomplished in accordance with the VCAA.  The claim was last 
adjudicated in March 2004.  There is no indication or reason 
to believe that the ultimate decision of the RO on the merits 
of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA, the implementing 
regulations, and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder (PTSD) 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304 (f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154 (b) 
(West 2002); 38 C.F.R. § 3.304(d), (f).

The record does not support a finding that the veteran is a 
veteran of combat.  Official service records indicate that 
the appellant was assigned to work as a warehouseman.  The 
appellant served in Vietnam from June 1969 to December 1970, 
but he was not in receipt of any awards or commendations that 
would indicate combat service.  While the lack of annotations 
as to combat service is not dispositive of the question, 
there is no other evidence to support a finding of combat 
service.  He alleges that he has PTSD as a result of events 
he witnessed while stationed in Vietnam, but he has provided 
no verifiable details about the incident(s) he claims to have 
witnessed.  Furthermore, the appellant's service medical 
records are negative for psychiatric complaints or findings, 
and upon his discharge from active service in May 1973 the 
appellant's clinical psychiatric evaluation was normal.

VA outpatient records, dated in April 2000, show that the 
appellant presented to a VA medical center for evaluation and 
treatment.  Notes from that visit indicate that the appellant 
met the criteria for chronic, moderate PTSD based on his 
self-report.  Notes dated in June 2003 show that the 
appellant was being treated for PTSD of moderate severity, 
with his stressors listed only as "events, war."  However, 
no further description of the claimed events was included in 
the appellant's medical records, making verification of a 
stressor event impossible.  Without evidence of a verified 
stressor or event, the appellant does not meet the criteria 
for a PTSD diagnosis under the regulations.  See 
38 C.F.R. §§ 3.304(f), 4.125 and American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), Fourth Edition.  Washington, DC, American 
Psychiatric Association, 1994.

As noted above, in a June 2003 letter, the appellant was 
notified of the evidence and information necessary to 
substantiate his claim, to include detailed stressor event 
information.  He was provided with a specific form to use for 
this purpose.  When he returned the form, uncompleted, he 
attached a statement describing in general terms his stressor 
events.  He was informed of the July 2003 rating decision 
which found that the stressor event information could not be 
verified.  In the March 2004 Statement of the Case, he was 
advised that the stressor event information he provided was 
anecdotal in nature and not subject to verification and that 
a verified stressor was necessary to support a grant of 
service connection.  

Since the evidence fails to establish any in-service 
stressors, the Board need not address whether there is 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997); 
38 C.F.R. § 3.304(f).  Obviously, there can be no causal 
connection between a disorder and a stressor if that stressor 
cannot be verified.  Accordingly, the Board concludes that 
the benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against service 
connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d. 1361 (Fed. Cir. 2001).  Consequently, service connection 
for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


